
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 548
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To assist citizens, public and private
		  institutions, and governments at all levels in planning, interpreting, and
		  protecting sites where historic battles were fought on American soil during the
		  armed conflicts that shaped the growth and development of the United States,
		  and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Civil War Battlefield Preservation Act
			 of 2009.
		2.American
			 Battlefield Protection ProgramThe purpose of this Act is to assist
			 citizens, public and private institutions, and governments at all levels in
			 planning, interpreting, and protecting sites where historic battles were fought
			 on American soil during the armed conflicts that shaped the growth and
			 development of the United States, in order that present and future generations
			 may learn and gain inspiration from the ground where Americans made their
			 ultimate sacrifice.
		3.Preservation
			 assistance
			(a)In
			 generalUsing the established national historic preservation
			 program to the extent practicable, the Secretary of the Interior, acting
			 through the American Battlefield Protection Program, shall encourage, support,
			 assist, recognize, and work in partnership with citizens, Federal, State,
			 local, and tribal governments, other public entities, educational institutions,
			 and private nonprofit organizations in identifying, researching, evaluating,
			 interpreting, and protecting historic battlefields and associated sites on a
			 National, State, and local level.
			(b)Financial
			 assistanceTo carry out subsection (a), the Secretary may use a
			 cooperative agreement, grant, contract, or other generally adopted means of
			 providing financial assistance.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated $3,000,000
			 annually to carry out this section, to remain available until expended.
			4.Battlefield
			 acquisition grant program
			(a)DefinitionsIn
			 this section:
				(1)Battlefield
			 ReportThe term Battlefield Report means the
			 document entitled Report on the Nation's Civil War Battlefields,
			 prepared by the Civil War Sites Advisory Commission, and dated July
			 1993.
				(2)Eligible
			 entityThe term eligible entity means a State or
			 local government.
				(3)Eligible
			 siteThe term eligible site means a site—
					(A)that is not within
			 the exterior boundaries of a unit of the National Park System; and
					(B)that is identified
			 in the Battlefield Report.
					(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the American Battlefield Protection Program.
				(b)EstablishmentThe
			 Secretary shall establish a battlefield acquisition grant program under which
			 the Secretary may provide grants to eligible entities to pay the Federal share
			 of the cost of acquiring interests in eligible sites for the preservation and
			 protection of those eligible sites.
			(c)Nonprofit
			 partnersAn eligible entity may acquire an interest in an
			 eligible site using a grant under this section in partnership with a nonprofit
			 organization.
			(d)Non-Federal
			 shareThe non-Federal share of the total cost of acquiring an
			 interest in an eligible site under this section shall be not less than 50
			 percent.
			(e)Limitation on
			 land useAn interest in an eligible site acquired under this
			 section shall be subject to section 6(f)(3) of the Land and Water Conservation
			 Fund Act of 1965 (16 U.S.C. 460l–8(f)(3)).
			(f)Willing
			 sellersAcquisitions of land and interests in land under this Act
			 shall be limited to acquisitions, from willing sellers only, of conservation
			 easements and fee-simple purchases of eligible sites.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to provide grants under this section $10,000,000 for each of fiscal
			 years 2009 through 2013.
			5.RepealThis Act shall be repealed on September 30,
			 2019.
		
	
		
			Passed the House of
			 Representatives March 3, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
